DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that Pachet does not disclose or suggest a plurality of personas representing a character having a particular interest. The Examiner respectfully disagrees.
Pachet discloses a plurality of personas representing a character having a particular interest. For example, Pachet discloses creating a user taste and generic tastes/profile. A user taste is a personal list of titles to which a user has associated, for some titles at least, the qualifier “like/dislike”. Generic tastes are collections of artists than of actual titles, which constitute base categories from which a user taste can be built. Each of these tastes/profiles are for users with a specific interest, i.e. characters having a particular interest; see at least paragraphs 0266 and 0286. Furthermore, paragraph 0267 discloses inviting artists and celebrities to the system and produce a user taste associated to his or her name. The claim does not explain the nature of the character. For now, the Examiner is interpreting the character to be a user/artist/celebrity.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s).
Claims 2-5, 8, 12-15, 17 and 21 have been amended.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-15 and 17-21are rejected under 35 U.S.C. 103 as being unpatentable over Pachet (US 2002/0078029) in view of Hampson (US 9,703,838).
Regarding claim 2, Pachet discloses a method comprising:
creating, using one or more hardware processors, a plurality of personas, each of the
plurality of personas representing a character having a particular interest (creating generic tastes/profile. Also artists and celebrities are invited to use the system and produce a user taste associated with his or her name; see at least paragraphs 0266-0286);
responsive to creating the plurality of personas, determining content for each of the plurality of personas, the determined content for each of the plurality of personas comprising video content that shares a common genre or a common theme corresponding to the particular interest for the character represented by a persona of the plurality of personas (producing programme based on the taste store in the user profile; see at least the Abstract and paragraphs 0265-0268);
generating a list for each of the plurality of personas using the determined content for
each of the plurality of personas (generic taste and user tastes are made available for all on a server; see at least paragraphs 0268-0285); and
providing the plurality of personas to a digital receiver of a user, the digital receiver causing display of at least one persona selected from the plurality of personas(the user profile table containing a set of titles the user either likes or dislikes as determined from feedback response entered through the user input; see at least paragraph 0127).

Hampson discloses the above missing limitation; when a user is selected a list of items are displayed for the user; see at least col. 7, lines 57-col. 8, line 67 and col. 11, lines 48-53.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pachet by the teachings of Hampson by having the above limitations so to be able to aggregate recommendations from a plurality of sources into a recommendation playlist; see at least the Abstract.
	
Regarding claim 3, Pachet in view of Hampson disclose the method of claim 2, wherein the determining the content comprises: 
accessing a catalog of a content provider; and
searching for the content that shares the common genre or the common theme for each of the plurality of personas (Pachet; see at least paragraphs 0265, 0267 and 0285).

Regarding claim 4, Pachet in view of Hampson disclose the method of claim 2, wherein:
the determining the content comprises accessing recorded content on the digital receiver that was previously selected by the user for later viewing (content in storage; see at least paragraphs 0097 and 0268-0285); and
the generating the list for each of the plurality of personas comprises:
identifying, from the recorded content, second content that shares the common genre or the common theme of the particular interest for each of the plurality of personas (content in storage; see at least paragraphs 0097 and 0268-0285); and 
combining the second content on the digital receiver with the determined content for each of the plurality of personas that shares the common genre or the common theme with the second content on the digital receiver (content in storage; see at least paragraphs 0097 and 0268-0285).

Regarding claim 5, Pachet in view of Hampson disclose the method of claim 2, wherein:
the determining the content comprises accessing content placed on a user list on a digital receiver of the user; and
generating the list for each of the plurality of personas comprises combining the content placed on the user list on the digital receiver with the determined content for each of the plurality of personas sharing the common genre or common theme with the content placed on the user list on the digital receiver (Pachet; playlist; see at least paragraphs 0121 and 0262).

Regarding claim 8, Pachet in view of Hampson disclose the method of claim 2, further comprising;
in response to receiving a selection of one persona of the at least one persona displayed by digital receiver, causing presentation of the list for the selected persona (Pachet; see at least paragraphs 0121 and 0262 in combination with the list of Hampson; see at least the rejection of claim 1).

Regarding claim 9, Pachet in view of Hampson disclose the method of claim 2, wherein the at least one persona is selected for the user based on device data corresponding to the user, the device data indicating user interactions of the user with previous content at the digital receiver (Pachet; see at least paragraphs 0265, 0267 and 0285).

Regarding claim 10, Pachet in view of Hampson disclose the method of claim 2, wherein the creating the plurality of personas is based on device data, the device data indicating user interactions of the user with previous content at the digital receiver (Pachet; see at least paragraphs 0265, 0267 and 0285).

Regarding claim 11, Pachet in view of Hampson disclose the method of claim 2, further comprising determining a genre or theme that is relevant to the user based on device data, wherein the determining content for each of the plurality of personas comprises searching for content for at least one persona of the plurality of personas that matches the genre or theme that is relevant to the user (Pachet; see at least paragraphs 0265, 0267 and 0285).

Claim 12 is rejected on the same grounds as claim 2.
Claim 13 is rejected on the same grounds as claim 3.
Claim 14 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 5.
Claim 17 is rejected on the same grounds as claim 8.
Claim 18 is rejected on the same grounds as claim 9.
Claim 19 is rejected on the same grounds as claim 10.
Claim 20 is rejected on the same grounds as claim 11.
Claim 21 is rejected on the same grounds as claim 1.


Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pachet in view of Hampson and further in view of Randelll (US 2014/0040760).
Regarding claim 6, Pachet in view of Hampson disclose the method of claim 2, wherein the determining the content comprises determining content for a theme or genre of a persona of the plurality of personas (see at least paragraphs 265-0268), but are not clear about the most popular content.
Randelll discloses the above missing limitation; see at least paragraphs 0033 and 0043.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pachet in view of Hampson by the teachings of Randelll by having the above limitation for content personalization purposes; see at least the Abstract.

Regarding claim 7, Pachet in view of Hampson disclose the method of claim 2, wherein the determining the content comprises determining the content for a theme or genre of a persona of the plurality of personas (see at least paragraphs 265-0268), but are not clear about the most highly rated content.
Randelll discloses the above missing limitation; see at least paragraphs 0033 and 0043.
Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pachet in view of Hampson by the teachings of Randelll by having the above limitation for content personalization purposes; see at least the Abstract.

Claim 16 is rejected on the same grounds as claims 6 and 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426